Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 18, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142895 & (13)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 142895
                                                                    COA: 302630
                                                                    Muskegon CC: 07-055693-FH
  ANTHONY PIERRE OLIVER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 24, 2011 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Muskegon Circuit Court to enter an amended judgment of
  sentence granting the defendant sentencing credit of eleven months for the period of time
  that he was incarcerated in jail as a condition of probation. His incarceration was
  imposed as part of the sentence in this case, and sentence credit is required in that
  circumstance. People v Sturdivant, 412 Mich 92 (1981), modified in People v Whiteside,
  437 Mich 188 (1991). In all other respects, leave to appeal is DENIED, because we are
  not persuaded that the remaining questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 18, 2011                        _________________________________________
         y0511                                                                 Clerk